FO 44?/O@JU20-01188-jlg
                 Case                       Doc 1-10 Filed 06/20/20
                                          1:19-cv-09365-AKH  Document
                                                             *0=03    Entered
                                                                   *6=,829/,,;06/20/20
                                                                           Filed       21:15:49
                                                                                 10/09/19        Doc
                                                                                          Page 1 of 3 2 Civil
NAR. 06/01/17                                            Coversheet Pg 1 of 3
                          Pa^ FO-44 \bobe \ho^k la^^m Zg] ma^ bg_hkfZmbhg \hgmZbg^] a^k^bg g^bma^k k^ieZ\^ ghk lniie^f^gm ma^ _bebg` Zg] l^kob\^ h_ ie^Z]bg`l hk
                          hma^k iZi^kl Zl k^jnbk^] [r eZp, ^q\^im Zl ikhob]^] [r eh\Ze kne^l h_ \hnkm. Pabl _hkf, Ziikho^] [r ma^ Fn]b\bZe ?hg_^k^g\^ h_ ma^
                          Qgbm^] OmZm^l bg O^im^f[^k 1974, bl k^jnbk^] _hk nl^ h_ ma^ ?e^kd h_ ?hnkm _hk ma^ inkihl^ h_ bgbmbZmbg` ma^ \bobe ]h\d^m la^^m.



 LH=EJPEBBO                                                                                     @ABAJ@=JPO
Ot the
In znk Matter
        Sgzzkx of
               ul the
                  znk Petition
                      Gvvroigzout  ul Uxr
                               of Dalia    Mktmkx
                                        Genger, aszuTrustee
                                                     Xksu|k of Jgrog Mktmkx
                                                               The Orly     gy
                                                                        Genger                  JgrogGenger,
                                                                                                Orly  MktmkxArie
                                                                                                              gtj Genger,
                                                                                                                  Znk YgmoGlenclova
                                                                                                                            Mktmkx 6??8 Zx{yz Company, TR Investors,
                                                                                                                                    Investment
Zx{yzkk
1993      ul Znk
       Trust      Uxr Mktmkx
             Established        6??8
                          on Dec.     Zx{yz
                                    13, 1993Kyzghroynkj ut Jki3
                                             by Arie Genger,    681 6??8 h Gxok
                                                              grantor                           LLC, New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.,
Mktmkx1 Mxgtzux3                                                                                Arnold Broser, David Broser
=PPKNJAUO *BENI J=IA, =@@NAOO, =J@ PAHALDKJA JQI>AN                                             =PPKNJAUO *EB GJKSJ+
Soingkr Vg{r Hu}kt1
Judith Bachman,  TheQgyu}oz
                     BachmanHktyut  Zuxxky
                             Law Firm PLLC,RRV1
                                             3656<88 Hxugj}g1
                                                 S. Main St., 2ndTk}                            P{jozn Hginsgt1addendum
                                                                                                 See attached    Znk Hginsgt Rg} Loxs VRRI1 8<; Y3 Sgot Yz31 7tj Lruux1
_uxq1
Floor,T_ 6556?
       New City, NY 10956 (845) 639-3210                                                        Tk} Ioz1 T_ 65?;<A
                                                                                                Punt Jkrrgvuxzgy1 Ksskz1 Sgx|ot + Sgxzot RRV1 675 Hxugj}g1 T_1 T_ 657=6

?=QOA KB =?PEKJ *?EPA PDA Q.O. ?EREH OP=PQPA QJ@AN SDE?D UKQ =NA BEHEJC =J@ SNEPA = >NEAB OP=PAIAJP KB ?=QOA+
                           *@K JKP ?EPA FQNEO@E?PEKJ=H OP=PQPAO QJHAOO @ERANOEPU+
                                                                                                                         respondent
7> [3Y3I3 ¬ 69;7 gtj Lkj3 X3 Hgtqx3 V3 ?57=@ [tjkxrotm T_ Itz3 Y{xxumgzk,y Iu{xz igyk oy xkrgzkj zu znk hgtqx{vzi ul znk vkzozoutkx Uxr Mktmkx1 i{xxktzr
vktjotm ot ]JZ^ {tjkx Igyk Tu3 6?2hq265?7<2ZSJ3 Utik xksu|kj zu znoy Joyzxoiz1 suzout zu zxgtylkx igyk zu ]JZ^ }orr hk lorkj3
                                                                                                                                                          Fn]`^ Lk^obhnler =llb`g^]
DZl mabl Z\mbhg, \Zl^, hk ikh\^^]bg`, hk hg^ ^ll^gmbZeer ma^ lZf^ [^^g ik^obhnler _be^] bg O@JU Zm Zgr mbf^< Jh                              4   U^l

E_ r^l, pZl mabl \Zl^ Rhe.           Egohe.      @blfbll^]. Jh             U^l         E_ r^l, `bo^ ]Zm^ YYYYYYYYYYYYYYYYYYYYYYY ( ?Zl^ Jh. YYYYYYYYYYYYYYYYYYYYYY

0/!0()/!#,!),0&.,#0)-,#*!#.$)0.#0)-,!%#/&"!              5F 8              ?BI

&1.)+, )/ 5F6 -/ 0/, *03 0/.4'                                           J=PQNA KB OQEP
                                  ;68;9                                                                                         (*;0659 <5+,8 9;(;<;,9



*65;8(*;                          7,8965(3 051<8?                 7,8965(3 051<8?               -68-,0;<8,'7,5(3;?              )(528<7;*?                      6;/,8 9;(;<;,9
                                                                  W X 367 DA=HPD?=NA/
                                                                  LD=NI=?AQPE?=H LANOKJ=H                                                                       W X 375 B=HOA ?H=EIO
W   X 110       EJOQN=J?A         W X 310 =ENLH=JA                                              W X 625 @NQC NAH=PA@            W X 422 =LLA=H
W   X 120       I=NEJA            W X 315 =ENLH=JA LNK@Q?P        EJFQNU/LNK@Q?P HE=>EHEPU                                               28 QO? 158             W X 376 MQE P=I
                                                                                                 OAEVQNA KB LNKLANPU
W   X 130       IEHHAN =?P                 HE=>EHEPU              W X 365 LANOKJ=H EJFQNU              21 QO? 881               W X 423 SEPD@N=S=H              W X 400 OP=PA
W   X 140       JACKPE=>HA        W X 320 =OO=QHP, HE>AH (                 LNK@Q?P HE=>EHEPU                                             28 QO? 157                      NA=LLKNPEKJIAJP
                                                                                                W X 690 KPDAN
                EJOPNQIAJP                 OH=J@AN                W X 368 =O>AOPKO LANOKJ=H                                                                     W X 410 =JPEPNQOP
W X 150         NA?KRANU KB       W X 330 BA@AN=H                          EJFQNU LNK@Q?P                                                                       W X 430 >=JGO ( >=JGEJC
                KRANL=UIAJP (              AILHKUANO)                      HE=>EHEPU            7867,8;? 80./;9                                                 W X 450 ?KIIAN?A
                AJBKN?AIAJP                HE=>EHEPU                                                                                                            W X 460 @ALKNP=PEKJ
                KB FQ@CIAJP       W X 340 I=NEJA                  7,8965(3 7867,8;?             W X 820 ?KLUNECDPO                                              W X 470 N=?GAPAAN EJBHQ-
W X 151         IA@E?=NA =?P      W X 345 I=NEJA LNK@Q?P                                        W X 830 L=PAJP                                                           AJ?A@ ( ?KNNQLP
W X 152         NA?KRANU KB                HE=>EHEPU              W X 370 KPDAN BN=Q@                                                                                    KNC=JEV=PEKJ =?P
                                                                                                W X 835 L=PAJP-=>>NARE=PA@ JAS @NQC =LLHE?=PEKJ
                @AB=QHPA@         W X 350 IKPKN RADE?HA           W X 371 PNQPD EJ HAJ@EJC                                                                               *NE?K+
                OPQ@AJP HK=JO     W X 355 IKPKN RADE?HA                                         W X 840 PN=@AI=NG                                               W X 480 ?KJOQIAN ?NA@EP
                *AT?H RAPAN=JO+            LNK@Q?P HE=>EHEPU                                                                    96*0(3 9,*<80;?                 W X 490 ?=>HA/O=PAHHEPA PR
W X 153         NA?KRANU KB       W X 360 KPDAN LANOKJ=H
                KRANL=UIAJP                EJFQNU                 W 8X 380 KPDAN LANOKJ=H       3()68                           W   X 861 DE= *1395__+          W X 850 OA?QNEPEAO/
                KB RAPAN=J)O       W X 362 LANOKJ=H EJFQNU -                LNKLANPU @=I=CA                                     W   X 862 >H=?G HQJC *923+               ?KIIK@EPEAO/
                >AJABEPO                   IA@ I=HLN=?PE?A        W X 385 LNKLANPU @=I=CA       W X 710 B=EN H=>KN              W   X 863 @ES?/@ESS *405*`++             AT?D=JCA
W X 160         OPK?GDKH@ANO                                                LNK@Q?P HE=>EHEPU             OP=J@=N@O =?P         W   X 864 OOE@ PEPHA TRE
                OQEPO                                                                           W X 720 H=>KN/ICIP              W   X 865 NOE *405*`++
W X 190         KPDAN                                             780965,8 7,;0;0659                      NAH=PEKJO                                             W X 890 KPDAN OP=PQPKNU
                ?KJPN=?P                                          W X 463 =HEAJ @AP=EJAA        W X 740 N=EHS=U H=>KN =?P                                                =?PEKJO
W X 195         ?KJPN=?P                                          W X 510 IKPEKJO PK            W X 751 B=IEHU IA@E?=H          -,+,8(3 ;(> 9<0;9               W X 891 =CNE?QHPQN=H =?PO
                LNK@Q?P           (*;0659 <5+,8 9;(;<;,9                   R=?=PA OAJPAJ?A      HA=RA =?P *BIH=+
                HE=>EHEPU                                                  28 QO? 2255                                       W X 870 P=TAO *Q.O. LeZbgmb__ hk
W X 196     BN=J?DEOA             *0=03 80./;9                    W X 530 D=>A=O ?KNLQO         W X 790 KPDAN H=>KN                   @^_^g]Zgm+                W X 893 AJRENKJIAJP=H
                                                                  W X 535 @A=PD LAJ=HPU                  HEPEC=PEKJ          W X 871 ENO-PDEN@ L=NPU                     I=PPANO
                                                                  W X 540 I=J@=IQO ( KPDAN      W X 791 AILH NAP EJ?                  26 QO? 7609               W X 895 BNAA@KI KB
                                  W X 440 KPDAN ?EREH NECDPO
                                                                                                         OA?QNEPU =?P *ANEO=+                                            EJBKNI=PEKJ =?P
                                          *Jhg-Lkblhg^k+
8,(3 7867,8;?                                                                                                                                                   W X 896 =N>EPN=PEKJ
                                  W X 441 RKPEJC                                                0440.8(;065                                                     W X 899 =@IEJEOPN=PERA
W X 210        H=J@               W X 442 AILHKUIAJP              780965,8 *0=03 80./;9
               ?KJ@AIJ=PEKJ       W X 443 DKQOEJC/                                                                                                                 LNK?A@QNA =?P/NAREAS KN
                                                                                            W X 462 J=PQN=HEV=PEKJ
W X 220        BKNA?HKOQNA                  =??KIIK@=PEKJO        W X 550 ?EREH NECDPO               =LLHE?=PEKJ                                                   =LLA=H KB =CAJ?U @A?EOEKJ
W X 230        NAJP HA=OA (       W X 445 =IANE?=JO SEPD          W X 555 LNEOKJ ?KJ@EPEKJ  W X 465 KPDAN EIIECN=PEKJ                                            W X 950 ?KJOPEPQPEKJ=HEPU KB
               AFA?PIAJP                    @EO=>EHEPEAO -        W X 560 ?EREH @AP=EJAA             =?PEKJO
                                            AILHKUIAJP                                                                                                           OP=PA OP=PQPAO
W X 240        PKNPO PK H=J@                                         ?KJ@EPEKJO KB ?KJBEJAIAJP
W X 245        PKNP LNK@Q?P        W X 446 =IANE?=JO SEPD
               HE=>EHEPU                    @EO=>EHEPEAO -KPDAN
W X 290        =HH KPDAN            W X 448 A@Q?=PEKJ
               NA=H LNKLANPU




            +=;8? >< 9;A7B9;9 >B 8CAD@7>BE(
                                                                           @K UKQ ?H=EI PDEO ?=OA EO NAH=PA@ PK = ?EREH ?=OA JKS LAJ@EJC EJ O.@.J.U.
            ?DA?G EB PDEO EO = ?H=OO =?PEKJ                                =O @ABEJA@ >U HK?=H NQHA BKN @EREOEKJ KB >QOEJAOO 13<
            QJ@AN B.N.?.L. 23                                              EB OK, OP=PA;

                                                   Hon. Hellerstein
@AI=J@ 'YYYYYYYYYYYYYY KPDAN YYYYYYYYYYYYYY FQ@CA YYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY                19-cv-9319
                                                                                    @K?GAP JQI>ANYYYYYYYYYYYYYYYYY

+=;8? 4,2 CB@G >< 9;A7B9;9 >B 8CAD@7>BE
FQNU @AI=J@;                 UAO        JK                                 JKPA; Uhn fnlm Zelh ln[fbm Zm ma^ mbf^ h_ _bebg` ma^ OmZm^f^gm h_ N^eZm^]g^ll _hkf *Bhkf ED-32+.



                                                                                                                                                                                        1
             20-01188-jlg     Doc 1-10 Filed 06/20/20
                      Case 1:19-cv-09365-AKH          Entered
                                               Document 2 Filed06/20/20 21:15:49
                                                                 10/09/19         Doc
                                                                           Page 2 of 3 2 Civil
&1.)+, )/    F -/ 0/, *03 0/.4'
                                           Coversheet  Pg 2 of 3
                                                                                 680.05
                                                                                                                                        Inemb]blmkb\m               =ii^Ze mh @blmkb\m
   1   Kkb`bgZe        8   2 N^fho^] _khf                 3   N^fZg]^]      4   N^bglmZm^] hk          5 PkZgl_^kk^] _khf           6   Hbmb`Zmbhg
                                                                                                                                                                7   Fn]`^ _khf
       Lkh\^^]bg`            OmZm^ ?hnkm                      _khf              N^hi^g^]                   *Oi^\b_r @blmkb\m+
                                                                                                                                        *PkZgl_^kk^]+               IZ`blmkZm^ Fn]`^
                                                              =ii^eeZm^
                       8   Z.   @DD G@HJCBI HBGHBIBEJBA       ?hnkm
                                                                                                                                    8 Inemb]blmkb\m Hbmb`Zmbhg *@bk^\m Bbe^+
                           [.   (J DB@IJ FEB G@HJK
                                CI GHF IB&
&1.)+, )/ F -/ 0/, *03 0/.4'                                           )(909 6- 1<809+0*;065                                                 /- +/7,45/69& /1+/*(6,
   1 Q.O. LH=EJPEBB             2 Q.O. @ABAJ@=JP              8   3 BA@AN=H MQAOPEKJ    4 @ERANOEPU                                          */6/;,15./3 ),028'
                                                                   *Q.O. JKP = L=NPU+

                                  ?EPEVAJODEL KB LNEJ?EL=H L=NPEAO *BKN @ERANOEPU ?=OAO KJHU+
        *LeZ\^ Zg WTX bg hg^ [hq _hk LeZbgmb__ Zg] hg^ [hq _hk @^_^g]Zgm+

                                LPB    @AB                                                      LPB @AB                                                              LPB       @AB
?EPEVAJ KB PDEO OP=PA           W X1   W X1       ?EPEVAJ KN OQ>FA?P KB =                       W X3W X3         EJ?KNLKN=PA@ Zg] LNEJ?EL=H LH=?A                    W X5      W X5
                                                   BKNAECJ ?KQJPNU                                               KB >QOEJAOO EJ =JKPDAN OP=PA

?EPEVAJ KB =JKPDAN OP=PA        W X2   W X2       EJ?KNLKN=PA@ hk LNEJ?EL=H LH=?A               W X4W X4         BKNAECJ J=PEKJ                                      W X6      W X6
                                                   KB >QOEJAOO EJ PDEO OP=PA

LH=EJPEBB*O+ =@@NAOO*AO+ =J@ ?KQJPU*EAO+




@ABAJ@=JP*O+ =@@NAOO*AO+ =J@ ?KQJPU*EAO+




@ABAJ@=JP*O+ =@@NAOO QJGJKSJ
NALNAOAJP=PEKJ EO DANA>U I=@A PD=P, =P PDEO PEIA, E D=RA >AAJ QJ=>HA, SEPD NA=OKJ=>HA @EHECAJ?A, PK =O?ANP=EJ
PDA NAOE@AJ?A =@@NAOOAO KB PDA BKHHKSEJC @ABAJ@=JPO;




                                                                     %-1.0(-1/&!#//)',+&,0
E a^k^[r \^kmb_r maZm mabl \Zl^ lahne] [^ Zllb`g^] mh ma^ \hnkmahnl^ bg]b\Zm^] [^ehp inklnZgm mh Hh\Ze Nne^ _hk @boblbhg h_ >nlbg^ll 18, 20 hk 21.



?a^\d hg^;     PDEO =?PEKJ ODKQH@ >A =OOECJA@ PK;                                       SDEPA LH=EJO                            8    I=JD=PP=J
                             4y4 Soingkr Vg{r Hu}kt
     Oct. 9,
@=PA Uiz3 >12019
             756?       OECJ=PQNA KB =PPKNJAU KB NA?KN@
                                                                                                       =@IEPPA@ PK LN=?PE?A EJ PDEO @EOPNE?P
                                                                                                       W X JK
                                                                                                       W 8X UAO *@=PA =@IEPPA@ Ih.66
                                                                                                                                   YYYYYYY Uk. 6??9
                                                                                                                                               YYYYYYY+
NA?AELP &                                                                                              =mmhkg^r >Zk ?h]^ & SH;998


IZ`blmkZm^ Fn]`^ bl mh [^ ]^lb`gZm^] [r ma^ ?e^kd h_ ma^ ?hnkm.

IZ`blmkZm^ Fn]`^ YYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY bl lh @^lb`gZm^].

Nn[r F. GkZcb\d, ?e^kd h_ ?hnkm [r YYYYYYYYYYYYY @^inmr ?e^kd, @=PA@ YYYYYYYYYYYYYYYYYYYYY.

QJEPA@ OP=PAO @EOPNE?P ?KQNP *JAS UKNG OKQPDANJ+
                                                                                                                                                                                      2
  20-01188-jlg Doc 1-10 Filed 06/20/20
        Case 1:19-cv-09365-AKH         Entered
                                Document       06/20/20
                                         2 Filed        21:15:49
                                                 10/09/19         Doc
                                                           Page 3 of 3 2 Civil
                            Coversheet Pg 3 of 3



                               Addendum – Counsel of Record


Counsel for petitioner Dalia Genger             Counsel for respondent Orly Genger
Judith Bachman, Esq.                            Michael Paul Bowen, Esq.
The Bachman Law Firm                            Kasowitz Benson Torres LLP
365 S. Main Street, 2nd Floor                   1633 Broadway
New City, NY 10956                              New York, NY 10019
(845) 639-3210                                  (212) 506-1903

Counsel for “successor trustee” Michael         Counsel for respondent Arie Genger
Oldner                                          Gerald Greenberg, Esq.
Spencer I. Schneider, Esq.                      Gelber Schachter & Greenberg
39 Broadway, 32nd Floor                         1221 Brickell Avenue, Suite 2010
New York, NY 10006                              Miami, FL 33131
(212) 267-6900                                  (305) 728-0950

                                                Counsel for respondents David Broser and
Counsel for Interested Parties Sagi Genger      Arnold Broser
and the Sagi Genger 1993 Trust                  Chris Gartman, Esq.
 John Dellaportas, Esq.                         1 Battery Park Plaza
 EMMET, MARVIN & MARTIN LLP                     New York, NY 10004
 120 Broadway, 32nd Floor                       (212) 837-6350
 New York, NY 10271
 (212) 238-3000                                 Counsel for respondents Glenclova
                                                Investment Company, TR Investors, LLC,
                                                New TR Equity I, LLC, New TR Equity II,
                                                LLC, and Trans-Resources, LLC
                                                 John Boyle, Esq.
                                                 Skadden, Arps, Slate, Meagher & Flom LLP
                                                 4 Times Square
                                                 New York, NY 10036
                                                 (212) 735-3000




                                                                                            3
